Title: From Benjamin Franklin to William Strahan, 23 March 1755
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philada. March 23. 1755
This only serves to cover a Bill of Exchange for Twenty Pounds Sterling, drawn on Alexander Grant Esqr. by Mary Steevens. I send it via Ireland, and shall write you fuller per Reeve and Hargrave, who will sail for London in a few Weeks. Mine, and my Wife’s Compliments to Mrs. Strahan. I am, with great Esteem and Affection, Dear Sir Your most humble Servant
B Franklin
 Addressed: To  Mr William Strahan  Printer in New-  Street near Shoe Lane  London  via Cork  per Capt. Edwards Q.D.C.
